Appeal Dismissed and Memorandum Opinion filed September 2, 2021.




                                         In The

                       Fourteenth Court of Appeals

                                  NO. 14-21-00347-CR

                     EX PARTE MICHAEL WAYNE BROWN


                      On Appeal from the 183rd District Court
                              Harris County, Texas
                          Trial Court Cause No. 1638981

                             MEMORANDUM OPINION

         On July 8, 2021, this court notified the parties there is no appealable order in
the appellate record of this case and the appeal would be dismissed for lack of
jurisdiction unless a party demonstrated that the court has jurisdiction. The
response fails to demonstrate that this court has jurisdiction to entertain the appeal.

         We dismiss the appeal and deny appellant’s motion to extend time to file a
brief.


                                     PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b)